Case 2:18-cv-00053-JRG Document 201 Filed 11/14/19 Page 1 of 4 PageID #: 9339



                        2IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

IMPLICIT, LLC,                                    §
                                                  §
      Plaintiff,                                  §         Civil Action No. 2:18-cv-53-JRG
                                                  §                   LEAD CASE
        v.                                        §
                                                  §           JURY TRIAL DEMANDED
NETSCOUT SYSTEMS, INC.,                           §
                                                  §
      Defendant.                                  §


 IMPLICIT, LLC,                                   §
                                                  §
       Plaintiff,                                 §         Civil Action No. 2:18-cv-54-JRG
                                                  §                MEMBER CASE
         v.                                       §
                                                  §           JURY TRIAL DEMANDED
 SANDVINE CORPORATION,                            §
                                                  §
       Defendant.                                 §

             NETSCOUT SYSTEMS, INC.’S AMENDED TRIAL WITNESS LIST

        Defendant NetScout Systems, Inc. ("NetScout") submits the following list of witnesses

that NetScout will or may call live or by deposition at trial in this matter. NetScout further

reserves all rights to call any witness listed on Implicit, LLC’s (“Implicit”) witness list without

waiving any right to object to Implicit, LLC’s presentation of such witnesses at trial, without

waiving any objections to the admissibility of any such testimony, and without waiving the right

to move for the exclusion of any such testimony. NetScout reserves all rights to call witnesses

by deposition as identified in its deposition designations or in counter-designations. NetScout

further reserves all rights to modify, amend, or supplement its witness list prior to or during trial

based on case developments, including but not limited to the right to: (a) not call some of the

witnesses listed below, (b) call live or by deposition as its witnesses at trial any witness identified

on Implicit, LLC’s witness lists, (c) call live any witnesses necessary to authenticate or lay the
Case 2:18-cv-00053-JRG Document 201 Filed 11/14/19 Page 2 of 4 PageID #: 9340



foundation for the introduction of documents to which Implicit, LLC objects (including but not

limited to custodians of records or authors of prior art), (d) introduce deposition testimony as

impeachment evidence or in rebuttal, (e) call as live witnesses at trial the corporate

representatives designated by Implicit, LLC to be excluded from the Rule, whether or not that

person appears on Plaintiff’s or Defendant’s witness lists, (f) change a witness from a live

witness to a witness testifying by deposition, and vice versa, (g) modify, amend, or supplement

this witness list if any further depositions are taken in this matter, or (h) modify, amend, or

supplement this witness list in response to rulings by the Court (including on any motions).

         The below identifications are made based on a trial date of December 9, 2019. If the trial

date changes, NetScout reserves the right to modify the below identification.

                                                                        May Call Live or by
      #                 Witness                       Will Call            Deposition
                                                                           Testimony
     1     Dr. Kevin Jeffay                              X
     2     Ms. Suzanne Stuckwisch                        X
     3     Mr. Paul Barrett                              X
           (Corporate Representative)
     4     Mr. Scott Dawson                              X
     5     Mr. John Curtin                               X
     6     Dr. David Mosberger                                                   X
     7     Dr. Larry Peterson                                                    X
     8     Dr. Oliver Spatscheck                                                 X
     9 Dr. John Hartman                                                          X
     10 Dr. Marc Fiuczynski                                                      X
     11 Mr. Przemek Pardyak                                                      X
     12 Mr. Robert Packer                                                        X
     13 Mr. Daniel Decasper                                                      X
     14 Mr. Garth Novack                                                         X
     15 Mr. Robert Roth                                                          X
     16 Mr. Edward Balassanian                                                   X
     17 Ms. Catherine Jenkins                                                    X



                                                 2
Case 2:18-cv-00053-JRG Document 201 Filed 11/14/19 Page 3 of 4 PageID #: 9341




Dated: November 14, 2019                By: /s/ Mark C. Lang
                                        ERISE IP, P.A.
                                        Eric A. Buresh, pro hac vice
                                        KS Bar No. 19895
                                        Mark C. Lang pro hac vice
                                        KS Bar No. 26185
                                        7015 College Blvd., Suite 700
                                        Overland Park, KS 66211
                                        913-777-5600
                                        eric.buresh@eriseip.com
                                        mark.lang@eriseip.com

                                        Abran J. Kean, pro hac vice
                                        CO Bar No. 44660
                                        5600 Greenwood Plaza Blvd, Suite 200
                                        Greenwood Village, CO 80111
                                        913-777-5600
                                        abran.kean@eriseip.com

                                        Melissa Smith
                                        Texas State Bar No. 24001351
                                        melissa@gillamsmithlaw.com
                                        GILLAM & SMITH, L.L.P.
                                        303 South Washington Avenue
                                        Marshall, Texas 75670

                                        Attorneys for Defendant
                                        Netscout Systems, Inc.




                                    3
Case 2:18-cv-00053-JRG Document 201 Filed 11/14/19 Page 4 of 4 PageID #: 9342



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served on all counsel who
have consented to electronic service, Local Rule CV-5(a)(3), on November 14, 2019.

                                          /s/ Melissa R. Smith
                                          Melissa R. Smith
